DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Amendment
In an amendment filed 12/08/2020, claims 1 and 16 have been amended. Currently, claims 1, 5-9, 11 and 13-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5-9, 11 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 at first recites that “a transceiver, electrically coupled to the baseband processor and comprising:… and a second data receiver, connected to coupling electrodes located at a surrounding of the display matrix, and electrically disconnected with the display matrix” and then claim 1 further reciteS that “based on the result, the transceiver generates and broadcasts an image part and a data part of at least one information carrier from the display matrix, the image part and the data part represent common information, the wireless broadcasting of data from the display matrix takes at least one unit element of the display matrix as an antenna while the at least one unit element is originally designed for displaying image, and the at least one unit element of the display matrix, which the image part of the information carrier is displayed at, is configured to transmit the data part of the information carrier wireless to the first wireless data receiver and the coupling electrodes of the second wireless data receiver” which means that the that the transceiver are electrically connected to the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 at first recites that “a transceiver, electrically coupled to the baseband processor and comprising:… and a second data receiver, connected to coupling electrodes located at a surrounding of the display matrix, and electrically disconnected with the display matrix” and then claim 1 further recite that “based on the result, the transceiver generates and broadcasts an image part and a data part of at least one information carrier from the display matrix, the image part and the data part represent common information, the wireless broadcasting of data from the display matrix takes at least one unit element of the display matrix as an antenna while the at least one unit element is originally designed for displaying image, and the at least one unit element of the display matrix, which the image part of the information carrier is displayed at, is configured to transmit the data part of the information carrier wireless to the first wireless data receiver and the coupling electrodes of the second wireless data receiver” which means that the that the transceiver are electrically connected to the display matrix 
Prior rejection is not presented as Examiner is not able to reject the claims based on current claim set.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626